DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Due to the amendment filed July 8, 2022, the Examiner withdraws the objection to the specification.  The amendment to the specification dated July 8, 2022 provides proper antecedent basis for the claimed subject matter and has been entered.  
CLAIM INTERPRETATION
In line 1 of dependent claims 2-3, 5-6, 8-12, Applicants claims “the glass tubing manufacturing apparatus”, the Examiner interprets “the glass tubing manufacturing apparatus” as referencing “the glass tube manufacturing apparatus for manufacturing glass tubing” of claim 1.
In claim 25, Applicant claims “a heated portion configured to be at least partially disposed about a bell”, the Examiner interprets this as intended use of the heating portion.  Further, since “a bell” is not positively recited, the Examiner interprets “a bell” is not required in the heating apparatus.
 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cooling system that removes heat from the lower extended muffle structure” (claim 12).  “System” is a generic placeholder for means and “cooling’ and “removes heat…” are functions linked to the generic placeholder.  (Note: PGPUB 0065 discloses structure for the cooling system).
And ”a heating apparatus at least partially disposed around the bell forming a furnace, the heating apparatus including a heated portion disposed around the bell and a muffle portion that extends about a periphery of the glass tubing and is located below the heated portion” (claims 1 and 25) has a generic placeholder (“apparatus”) for means  which is linked to function of “heating”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner withdraws the interpretation in the non-final office action, dated May 10, 2022, that the ’wherein’ clauses of claims 1 and 25 (i.e. lines 11-18 of each) are suggestive/optional.  However, as stated in the 35 U.S.C. 112(b) rejection of claims 1 and 25 below, since the “glass tubing” is only recited in the preamble, the wherein clauses of claims 1 and 25 (i.e. lines 11-18) are indefinite (see 35 U.S.C. 112(b) rejection details below).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12 and 25-27, 29, 30 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims the following:  1) a muffle portion that extends around a periphery of the glass tubing, 2) a lower extended muffle structure extending about a periphery of the glass tubing, 3) relative positioning of a vertically extending portion and a horizontally extending portion about the periphery of the glass tubing, and 4) a support supporting the lower extended muffle structure around the glass tubing.  Further, Applicant recites the glass tubing moves from a vertical orientation to a horizontal orientation.  It is unclear to the Examiner the relative positioning of the glass tubing in the apparatus, since the glass tubing is only recited in lines 1-2 of the preamble of the claim.  There is also lack of clarity in the wherein statement in lines 11-18 since positioning is relative to the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation.  
Based on the specification and claims (i.e. claim 13), molten glass is drawn around the bell thereby forming glass tubing.  For Examination purposes, the Examiner interprets the claim as follows:  1) molten glass from the delivery tank delivers molten glass around the bell thereby forming glass tubing, 2) the positioning of the muffle portion extends about a periphery of glass tubing drawn from around the bell and is located below the heated portion and a lower extended muffle structure extends downwardly from the muffle portion, 3) the lower extended muffle structure extending about the periphery of glass tubing drawn from around the bell to manage convective airflow, 4) a vertically extending portion and a horizontally extending portion both extending about the periphery of the glass tubing drawn from around the bell, and 5) a support supporting the lower extended muffle structure around the glass tubing drawn from the bell.  Please clarify the relative positioning of the glass tubing in the apparatus.  Claims 2-3, 5-6, and 8-12 are also indefinite due to the glass tubing only being referenced in the preamble.  
As stated above, claim 1 is indefinite due to the glass tubing only being referenced in the preamble, claims 6 and 8 also reference positioning of a cover plate relative to the glass tubing, and is also indefinite.  
Additionally in independent claim 25, Applicant recites “glass tubing” only in the preamble of the claim.  Applicant recites forming a glass tube, but it is unclear to the Examiner how the “glass tube” is related to the glass tubing.  Claim 25 also recites a muffle portion, a lower extended muffle structure, a vertically extending portion and a horizontally extending portion relative to a periphery of glass tubing.  Since it is unclear the relationship of the a glass tube to glass tubing, the limitations relative to a periphery of glass tubing are indefinite.  There is also lack of clarity in the wherein statement in lines 11-18 since positioning is relative to the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation.
For Examination purposes, the Examiner will  interpret the following:  1) molten glass from the delivery tank delivers molten glass around the bell thereby forming glass tubing, 2) the positioning of the muffle portion extends about a periphery of glass tubing drawn from around the bell and is located below the heated portion and a lower extended muffle structure extends downwardly from the muffle portion, 3) the lower extended muffle structure extending about the periphery of glass tubing drawn from around the bell to manage convective airflow, 4) a vertically extending portion and a horizontally extending portion both extending about the periphery of the glass tubing drawn from around the bell, and 5) a support supporting the lower extended muffle structure around the glass tubing drawn from the bell.  Please clarify the relative positioning of the glass tubing in the apparatus.  Claims 26-27, 29-30, 32-36 are also indefinite due to the glass tubing only being referenced in the preamble  
As stated above, claim 25 is indefinite due to the glass tubing only being referenced in the preamble, claims 30 and 32 also reference positioning of a cover plate relative to the glass tubing, and is also indefinite.  
For the indefinite claim language of “the lower extended muffle structure extending about the periphery of the glass tubing to manage convective airflow therethrough”, the Examiner withdraws this as indefinite claim language.   However, the examiner interprets “to manage convective airflow therethrough” is interpreted as intended use of the lower extended muffle structure.  
In claims 5 and 29, the indefinite claim language is: “”the lower extended structure provides a glass temperature variation versus distance from the bell of at most 0.5 degrees C over time“ of claims 5 and 29.   This limitation is unclear because this limitation merely states a function (providing a variation) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e., vertically extending portion, horizontally extending portion, support structure or the support, so it is unclear whether the function requires some other structure or is simply a result of operating the lower extended muffle structure in a certain manner.  The specification [0057] discloses a method with the variation is less than 0.1 C; the [0057] method involves [a step of] keeping the glass temperature constant: the claims do not include any structure which keep the glass temperature constant.  Also there is no indication of the air temperature.  If the air temperature difference is 300 C, one might expect much lower variations from those shown in figure 3 if the temperature difference was reduced or increased.  Further, it is unclear to the Examiner what glass variation Applicant is referencing, such as whether the Applicant is referencing a glass variation of glass tubing drawn from the bell.  Please clarify claims 5 and 29, by claiming additional structure, since it is unclear to the Examiner what additional structural limitation Applicant is claiming in claims 5 and 29 for the lower extended muffle.  claim variation versus distance from the bell.  Please positively recite the bell in the apparatus of claim 29.
For claim 12, the limitation a multiphase cooling system Applicant discloses (PGPUB 0065) sufficient structural elements to interpret the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Therefore, the Examiner withdraws the indefinite language for a multiphase cooling system in claim 12.  
Drawings
The drawings were received on July 21, 2021.  These drawings are accepted.  
The Examiner acknowledges Applicant’s drawings filed July 21, 2021 to provide antecedent basis for claim terminology regarding a vertically extending support portion and a horizontally extending portion in replacement sheet 8/15.  However, it appears there are still issues with drawings (see discussion below from May 10, 2022 non-final office action).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both a plot in figure 3 and muffle portion in figures 13-14.  
“168” has been used to designate both a sidewall (figure 5) and a heating apparatus in figures 13-14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Comments - Response to Arguments
The Examiner has addressed Applicant’s remarks/arguments for the specification, drawings, and 35 U.S.C. 112(b) issues above.
There appears to be no arguments regarding the 102 rejection in the latest filed Remarks filed on July 8, 2022 or previous remarks filed July 21, 2021.  However, the Examiner is withdrawing the 35 U.S.C. 102 rejection in the non-final office action dated May 10, 2022, and there are new grounds of rejection based on the Examiner’s re-interpretation of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 9, 25-26, 30, and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 2001/0055930 – hereinafter Ott) in view of Kamidouchi et al. (JP08-165127A – hereinafter Kamidouchi) and Ashley et al. (US 5688300 – hereinafter Ashely).
For the Kamidouchi reference, the examiner will reference page numbers of the attached machine translation of Kamidouchi.
Regarding claims 1 and 25, Ott (Figs. 1-2 and [0074]-[0077]) discloses a glass tube manufacturing apparatus comprising:  a glass delivery tank with molten glass 4 having a bottom opening, a bell (“tube drawing mandrel 3”) having an upper portion (“needle head 3b”) with an outer diameter located at the bottom opening, a heating apparatus comprising a heated portion (“heating muffle 8”) disposed around the bell.  Ott further discloses the glass tubing moving from a vertical orientation to a horizontal orientation.  
Ott fails to disclose the claimed muffle portion.  However, Kamidouchi (Fig. 3 and pgs. 2-3) discloses a similar apparatus for manufacturing glass tubing comprising a blow pipe and sleeve similar to the drawing mandrel of Ott and a muffle furnace 1 similar to the heating muffle 8 of Ott.  Kamidouchi discloses a muffle damper 8 and an enclosure for adjusting a temperature of the muffle furnace.  Based on the additional teachings of Kamidouchi, it would be obvious to a person having ordinary skill in the art, the apparatus of Ott could be improved by adding a muffle damper 8 and enclosure (corresponding to a muffle portion) to aid in adjusting a temperature of the heated portion.  
Ott fails to disclose the claimed lower extended muffle structure and the muffle structure including a vertically extending portion and a horizontally extending portion.  However, Ashley (Fig. 7 and Col. 4, line 17 to Col. 5, line 17) discloses a glass tubing apparatus where the glass tubing moves from a vertical orientation to a horizonal orientation and discloses an enclosure 72 near orifice 12 to provide for an environmentally controlled area that decreases tubing rejection rates.  It would be obvious to a person having ordinary skill in the art, based on the enclosure boundary illustration of Ashley (Fig. 7), the enclosure of Ashley has horizontally extending portions (ceiling and bottom) and vertically extending portions (walls).  Ashley further discloses exhausting at a somewhat slower rate to maintain a positive pressure in the enclosure.  Therefore, based on the additional teachings of Ashley, it would be obvious to a person having ordinary skill in the art, in addition to the muffle portion taught by Ott in view of Kamidouchi, to include an enclosure (corresponding to a lower extended muffle structure) that includes a vertically extending portion and a horizontally extending portion to provide for an environmentally controlled area that decreases tubing rejection rates in the apparatus of Ott in view of Kamidouchi.  While Ashley fails to specifically state the lower extended muffle structure manages convective airflow, since Ashley discloses exhausting at a somewhat lower rate to maintain a positive pressure, it would be obvious to a person having ordinary skill in the art, this maintaining of a positive pressure in the enclosure of Ashley provides for managing convective airflow.  Ashley fails to disclose the lower extended muffle structure comprising a support structure for supporting the lower extended muffle around the glass tubing, but it would be obvious to a person having ordinary skill in the art, the lower extended muffle structure must be supported by a support structure to provide for a structurally sound enclosure (i.e. prevent the structure from falling). 
Ashley fails to disclose the extended lower muffle structure as having a circular cross-section.  However, it would be obvious to a person having ordinary skill in the art, as long as the enclosure provides for an environmentally controlled environment, any shape enclosure, such as an enclosure with a circular cross-section could be employed, and the circular shape would merely be a matter of design choice.
Ashley fails to specifically state the lower extended muffle structure having a maximum distance from the glass tubing of no more than a preselected distance along an entire length of the lower extended muffle structure.  However, it would be obvious to a person having ordinary skill in the art to optimize the size/design of the lower extended muffle structure to optimize environmental control of the enclosure, and this optimization of the size/design would provide for a maximum distance from the glass tubing of no more than a preselected distance along an entire length of the lower extended muffle structure.  
Regarding claims 2 and 26, as discussed in the rejection of claims 1 and 25 above, obviousness of Ott in view of Kamidouchi provides for a muffle portion for aiding in temperature adjustment of the heated portion, and obviousness of Ott in view of Kamidouchi and Ashley providing for an environmentally controlled environment.  It would be obvious to a person having ordinary skill in the art, in order to provide for an environmentally controlled environment for the tubing the lower extended muffle structure would be formed separately from the heating apparatus and connected to the muffle portion, as claimed.
Regarding claims 6 and 30, as discussed in the rejection of claims 1 and 25 above, Kamidouchi discloses a muffle damper 8, the muffle damper 8 is combined with structure around the opening of the muffle portion.  The damper and structure around the opening is broadly interpreted as a cover plate that covers a bottom opening of the muffle portion having an opening through which the glass tubing passes.  Based on the position of the muffle damper 8 illustrated by Kamidouchi, it would be obvious to a person having ordinary skill in the art, the cover plate of Kamidouchi provides for the opening of the cover plate having a smaller dimension that the bottom opening of the muffle portion, as claimed.  
Regarding claims 9 and 33, Ashley fails to disclose the length of the enclosure, but since Ashley (Fig. 7) illustrates the enclosure starts near orifice 12 and extends beyond horizontal conveyor, it would be obvious to a person having ordinary skill in the art, the length of the lower extended muffle structure is at least 100 mm in length.  
Allowable Subject Matter
There are 35 U.S.C. 112(b) rejections on independent claims 1 and 25 and some additional 35 U.S.C. 112(b) rejections for the dependent claims not tied to the indefinite language of independent claims 1 and 25.  Due to the 35 U.S.C. 112(b) issues with claims 5 and 29, allowability of the claims is unable to be determined.  
Claims 3, 8, 10-12, 27, 32, 34-35 may contain allowable subject matter, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112(b) issues are resolved.  
The following is a statement of reasons for the indication of allowable subject matter for the claims are discussed below.
Regarding claims 3 and 27, the prior art fails to disclose or fairly suggest the lower extended muffle structure is formed of a flexible material comprising a fabric and the preselected distance is 15 inches.
Regarding claims 8 and 32, the prior art fails to disclose or fairly suggest the combination of claim 1, having a lower extended muffle structure including a vertically extending portion and a horizontally extending portion both extending around the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation, further comprising the claimed cover plate that covers a bottom opening of the lower extended muffle structure.
Regarding claims 10 and 34, the prior art fails to disclose or fairly suggest the combination of claim 1, having a lower extended muffle structure including a vertically extending portion and a horizontally extending portion both extending around the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation, wherein the lower extended muffle structure has an inner diameter that is less than an inner diameter of the muffle portion.  
Regarding claims 11 and 35, the prior art fails to disclose or fairly suggest the combination of claim 1, having a lower extended muffle structure including a vertically extending portion and a horizontally extending portion both extending around the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation, wherein the lower extended muffle structure tapers to a reduced inner diameter.
Regarding claim 12, the prior art fails to disclose or fairly suggest the combination of claim 1, having a lower extended muffle structure including a vertically extending portion and a horizontally extending portion both extending around the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation, further comprising a multiphase cooling system that removes heat from the lower extended muffle structure.  
EXAMINER’S COMMENT – METHOD CLAIMS
The Examiner notes the method claims contain similar language to the apparatus claims.  If Applicant wants the method claims rejoined, the Examiner recommends amending the method claims to align with amended/fixed apparatus claims, including fixing any 35 U.S.C. 112(b) issues identified in the apparatus claims that would apply to the method claims, such as claim 17.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741